NUMBER 13-18-00614-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ELOY HERACLIO ALCALA,                                                            Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 332nd District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The reporter’s record was filed on May 6, 2019, and appellant’s

brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a).

Appellant’s first motion for extension of time to file the brief was granted in part and denied
in part. The Court denied a 120-day extension and granted two 90-day extensions of time

to file the brief. Appellant now seeks an additional 60 days after receipt of a corrected

clerk’s record and complains of an incorrect index in the Clerk’s record. However, there is

neither a motion to abate nor motion requesting a corrected clerk’s record. Furthermore,

nothing in the record or motion reflects such a request has been made directly to the Trial

Court’s Clerk.

       The Court GRANTS appellant’s fourth motion for extension to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before February 28, 2020.

The Court further ORDERS appellant to cite the actual page numbers on each page of

the record wherever a discrepancy exists between the Clerk’s Index and the page number

on the record itself. The Court looks with disfavor on the delay caused by counsel’s failure

to timely file a brief in this matter. No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the Court

will act appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of January, 2020.




                                               2